There was no error in the admission in evidence of testimony concerning an encounter during trial between the defendants and the victim of the crime. According to that testimony, shortly before the beginning of the second day of their trial on indictments for robbery the defendants approached the victim in the court house corridor and gave him forty dollars (the amount taken during the robbery) and keys to an automobile. They told him to go to a bar where they would meet him. The defendants met the victim later that day at the named bar and told him to go to a hotel room which they had procured and remain there until after 4:00 p.m. Such testimony was plainly admissible as evidence of consciousness of guilt. See Commonwealth v. Min Sing, 202 Mass. 121, 125 (1909); Commonwealth v. Smith, 350 Mass. 600, 609 (1966). Because of its unquestioned relevance to the crime for which the defendants were being tried, the testimony was not inadmissible as tending to prove the commission of another crime. Commonwealth v. Deschamps, 1 Mass. App. Ct. 1, 2 (1972). There is nothing in the transcript or elsewhere in the record to indicate that the defendants were proceeded against or punished for contempt of court as the result of their conduct set out above, and we are at a loss to see why we should honor the defendants’ request to “order a trial on the merits of the contempt of court which occurred.”

Judgments affirmed.